Title: From John Adams to James Kemp, 7 April 1800
From: Adams, John
To: Kemp, James



Sir
Philadelphia April 7th 1800.

I thank you for an ingenious sermon from a well chosen text on the death of my predecessor, which I received with your letter of the 26 March & have read with pleasure.
I am happy that my frail endeavors to respect the religion, of my Country have met your approbation. The detestable pains that have been taken to promulgate the age of reason & other publications as pernicious in this Country have not answered their end. The devisers of mischief have been disappointed & as far as my observation has extended the truth has shewn itself great & that it will prevail. I wish you, Sir, as an able champion for it, all the success which you can possibly wish for yourself.
With much respect / I am Sir your obliged & most obedient servant
